Citation Nr: 1140163	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, Type 2.  

3.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for sexual dysfunction, to include as secondary to diabetes mellitus, Type 2.  

4.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a hypertension, to include as secondary to diabetes mellitus, Type 2.  

5.  Entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure.  

6.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, Type 2.  

7.  Entitlement to service connection for sexual dysfunction, to include as secondary to diabetes mellitus, Type 2.  

8.  Entitlement to service connection for a hypertension, to include as secondary to diabetes mellitus, Type 2.  

9.  Entitlement to service connection for a peripheral neuropathy, to include as secondary to diabetes mellitus, Type 2.  


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1967.

This matter is on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the RO in June 2009 and before the undersigned Veterans Law Judge in April 2010.  Transcripts of the hearings are of record.

In February 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the Veteran, and he was afforded 60 days to provide additional argument or evidence.  The Veteran responded that he had no additional evidence to submit and expressed his desire that the Board adjudicate his claims immediately.  

Finally, the Board notes that, in May 2010, the Veteran submitted statements by fellow crewmembers with who he served while on active duty.  He has also submitted a February 2011 statement by his private treating physician.  This evidence was received after the last RO review.  However, for the reasons stated below, the claims are being reopened and remanded for further development.  Therefore, to the extent the claims have been considered, the Board's review of the evidence does not result in any prejudice to the Veteran.

The issues of entitlement to service connection for diabetes mellitus, as well as for a vision disorder, sexual dysfunction, hypertension, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an April 2004 decision, the RO denied service connection for diabetes mellitus, a vision disorder, sexual dysfunction and hypertension on the basis that the Veteran's diabetes was not related to herbicide exposure or to active duty service and that the remaining disorders were not related to a service-connected disability.  

2. The evidence added to the record since April 2004, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for diabetes mellitus, a vision disorder, sexual dysfunction and hypertension.

CONCLUSIONS OF LAW

1. The April 2004 decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus, sexual dysfunction, hypertension and a vision disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. The evidence received subsequent to the April 2004 decision is new and material and the requirements to reopen the claim for entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3. The evidence received subsequent to the April 2004 decision is new and material and the requirements to reopen the claim for entitlement to service connection for vision disorder, to include as secondary to diabetes mellitus, Type 2, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  The evidence received subsequent to the April 2004 decision is new and material and the requirements to reopen the claim for entitlement to service connection for sexual dysfunction, to include as secondary to diabetes mellitus, Type 2, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).
  
5.  The evidence received subsequent to the April 2004 decision is new and material and the requirements to reopen the claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type 2, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent that it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran served in the Navy from August 1965 to December 1967, and is claiming entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure during his service off the coast of Vietnam.  He has also claimed entitlement to service connection for a number of disorders that he asserts are residuals of his diabetes, including hypertension, sexual dysfunction, vision problems.  All of these claims were denied in April 2004.  

Specifically, the Veteran's diabetes mellitus claim was previously denied on the basis that herbicide exposure was not shown, and the evidence did not indicate that diabetes mellitus was manifest during active duty or within one year of active duty.  The remaining claims were denied on the basis that they could not be related to a service-connected disability and were not shown in service or within one year of service, as applicable.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, that decision became final one year later. 

In June 2005, the Veteran again filed a claim for entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure, as well as for residuals of diabetes mellitus, to include hypertension, sexual dysfunction, vision disorder and, for the first time, peripheral neuropathy.  In January 2006, the RO again denied the claims on the basis that herbicide exposure was not indicated, nor was diabetes mellitus indicated during active duty or within one year of active duty.  The remaining claims were denied as they were not related to a service-connected disability or to active duty service.  

Here, after a review of the evidence, the Board determines that the previously adjudicated claims should be reopened.  Specifically, the Veteran has submitted statements from fellow crewmembers who served on the same ship who indicated that he may have been with the boundaries of the Republic of Vietnam.  Specifically, one fellow crewman wrote in May 2010 that the Veteran's ship entered a Vietnamese river in order to recover a target drone.  Such is presumed credible for purposes of determining whether new and material evidence has been submitted.  This evidence is "new," in that these statements were not reviewed by the RO prior to the last final denial.  It is also material to the question of whether the Veteran may have served in the territorial waters of Vietnam, and would therefore be presumed to have been exposed to Agent Orange.  See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (In determining whether new and material evidence has been submitted, the evidence is genuinely presumed to be credible). 

Next, although the Veteran's primary argument was that his diabetes mellitus is due to his Agent Orange exposure, he has also submitted evidence that may indicate the presence of diabetes during active duty.  Specifically, the evidence includes a glucose tolerance test from a private hospital in October 1967 which indicated abnormal glucose levels.  This evidence is "new" in that it was not reviewed prior to the last final denial of the claim.  Additionally, it is "material" to the question of whether the Veteran's diabetes may have been manifest to a compensable level either in service or within a year of his leaving active duty service.  Therefore, in view of this new and material evidence that has been submitted, the Board concludes that the claim should be reopened.

Next, with regard to the remaining claims that have been previously denied, namely entitlement to service connection for hypertension, sexual dysfunction and vision disorder, it is the Veteran's primary contention that these disorders are residuals of his diabetes mellitus.  After a review of the evidence, the Board also concludes that these claims should be opened as well.  

Specifically, throughout the development of the diabetes mellitus claim that is currently on appeal, as well as during the course of the previously denied claim, these issues have been primarily considered as potentially secondary disorders that may be service-connected under 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has recently stated that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, "the Secretary generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service." See DeLisio v. Shinseki, ___ Vet. App. ___ (2011) (2011 WL 3691857).  The reopening the underlying claim for service connection for diabetes mellitus would therefore trigger the reopening of the claims argued to be secondarily related to the diabetes mellitus.

 Thus, as the claim for diabetes mellitus has been reopened, the Board now concludes that VA's duty to assist has been triggered to also consider these claims and develop them as it deems necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing claims that are "inextricably intertwined").

In conclusion, the Board has concluded that new and material evidence has been submitted, and the claims are reopened.  


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, Type 2, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for sexual dysfunction, to include as secondary to diabetes mellitus, Type 2, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a hypertension, to include as secondary to diabetes mellitus, Type 2, and the claim is reopened.


REMAND

Having determined that the Veteran's claims should be reopened, the Board has concluded that additional development is required prior to the adjudication of these claims.  

In this case, as was noted above, the Veteran served in the Navy from August 1965 to December 1967.  He is claiming entitlement to service connection for diabetes mellitus, Type 2, which he primarily asserts is due to his exposure to Agent Orange while serving in the coastal waters off the Republic of Vietnam on board the USS STORMES (DD-780) from 1966 to 1967.  He has also claimed entitlement to service connection for sexual dysfunction, hypertension, peripheral neuropathy and a vision disorder as secondary to his diabetes mellitus.  

Under VA regulations, a veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Moreover, if such exposure is shown, service connection is warranted on a presumptive basis for certain specific medical disorders, including diabetes mellitus, Type 2. 38 C.F.R. § 3.309.  

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order to be presumed to have been exposed to Agent Orange or other related defoliants.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).  Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam. 

VA Compensation & Pension (C&P) services has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF. It also includes a number of specifically listed amphibious attack transports and destroyers.

The Board notes at the outset that the USS STORMES is not on the list ships that were positioned within the inland waters.  See http://www.publichealth.va.gov/ exposures/agentorange/shiplist/list.asp (October 13, 2011).  However, as C&P acknowledges, this list is non-exhaustive and contemplates that more ships will be added in the future.  Therefore, VA remains obligated to fully develop any reasonable possibility that a ship was positioned in the inland waters of Vietnam.  

As part of investigating the operations of USS STORMES during the Veteran's active duty service, the Joint Services Records and Research Center (JSRRC) reported in a June 2009 letter that the U.S. Naval Historical Center website indicated service by USS STORMES in only the Gulf of Tonkin.  In a second June 2009 correspondence, the JSRRC reported that the ship's command history indicated participation in gunfire support operations off the coast of Vietnam on August 27, from September 17 to October 3 and from October 18 to November 5, 1966.  However, there was no indication of operations in the inland waters of Vietnam.  

Additionally, the JSRRC's review of the ship's deck logs from August 1 through September 30, 1966 indicated that USS STORMES was involved in gunfire operations within as close as 5000 yards from shore, but there was no indication that the ship was ever in the inland waters of Vietnam.  

However, since the time of the JSRRC report, the Veteran has submitted a May 2010 statement from a former officer who served on board USS STORMES during that same time period.  There, he stated that the ship recovered a target drone "from the mouth of a river" on November 6, 1966, and returned it to Subic Bay Naval Station in the Philippines.  As the JSRRC reviewed deck logs only through September 30, 1966, there has been no attempt to corroborate this information.  Its review of the ship's command history also appears incomplete.

Therefore, as the evidence indicates that the Veteran was on board USS STORMES in November 1966, a remand is necessary to ascertain whether the ship operated in inland waters while recovering this target drone.  

Finally, regarding the Veteran's claims for entitlement to service connection for a vision disorder, sexual dysfunction, hypertension and peripheral neuropathy, these claims are directly related to whether service connection for diabetes mellitus is warranted.  Thus, these claims for TDIU are inextricably intertwined, and cannot be considered until VA determines whether his diabetes is related to Agent Orange exposure.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Chicago, Illinois, since July 2005. If the Veteran has received treatment for his diabetes mellitus from any private mental health facility, the records of such treatment should be acquired after obtaining the Veteran's authorization.

2.  Contact all appropriate agencies, such as the Joint Services and Research Center (JSRRC), the National Personnel Records Center (NPRC) and the Department of the Navy, in an attempt to verify the Veteran's claimed in-service herbicide while serving onboard the USS STORMES (DD-780) from October 1 to December 17, 1966.     

This search should specifically include, but should not be limited to, a review of the relevant command history and acquiring the deck logs and position logs for the USS STORMES for the period on or about November 6, 1966.  On receipt of this evidence, to include the appropriate logs if such are acquired, the RO should make a determination as to whether these logs place the ship in the inland waters of Vietnam.  

If no such determination can be provided, the reasons and bases as to why such a determination cannot be made must be provided.  All efforts to obtain these records and verification must be fully documented and a negative response is required if no records are available.

3.  After completion of the foregoing, readjudicate the claim on appeal. If the benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


